 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                 ***
     MANUEL RAMOS-RODRIGUEZ                                Case No. 2:15-cv-01212-GMN-NJK
 6   also known as
     Julio Estrada Lopez,                          ORDER FOR ISSUANCE OF WRIT OF HABEAS
 7
                                                   CORPUS AD PROSEQUENDUM FOR MANUEL
                   Plaintiff,
 8                                                    RAMOS-RODRIGUEZ, #1212984 2-J-13
             v.
 9
     BECK ALYN, et al.,
10
                     Defendants.
11
12
        The Court has scheduled a hearing,
13
14          IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue out of
15   this Court, directing the production of the body of MANUEL RAMOS-RODRIGUEZ also
16   known as JULIO ESTRADA LOPEZ, #1212984 2-J-13, before Chief United States District
17   Judge Gloria M. Navarro at the Lloyd D. George United States Courthouse in Las Vegas, Nevada,
18   on or about Friday, November 2, 2018, at the hour of 8:30 a.m., for a hearing and any further
19   proceedings and from time to time and day to day thereafter, until excused by the Curt.
20
            DATED: October 17, 2018.
21
                                                  _________________________________
22                                                GLORIA M. NAVARRO
                                                  CHIEF JUDGE, U.S. DISTRICT COURT
23
24
25
26
27
28
